         Case 1:19-cv-02985-ALC Document 41 Filed 04/10/19 Page 1 of 3




                                            April 10, 2019

VIA ECF AND E-MAIL (ALCarterNYSDCHambers@nysd.uscourts.gov)

The Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

Re:    Schansman, et al. v. Sberbank of Russia PJSC, et al., No. 19-CV-2985 (ALC)
       Plaintiffs’ Request for a Pre-Motion Conference and/or Leave to File a Motion for
       Alternative Service on Russian Defendants

Dear Judge Carter:

        We represent the family of Quinn Lucas Schansman, an 18 year-old United States citizen
killed when Malaysia Airlines Flight 17 was shot down over territory controlled by the so-called
“Donetsk People’s Republic” (DPR) terrorist group. Quinn’s father, mother, sister, and brother
have brought suit against financial institutions and money-transfer companies that provided
sustained, knowing and systematic financial support to the DPR and its agents, including through
correspondent bank accounts located in this District, pursuant to the Anti-Terrorism Act, 18
U.S.C. § 2333.

        Two of the Defendants – Sberbank of Russia PJSC (“Sberbank”) and VTB Bank PJSC
(“VTB”) (together, the “Russian Bank Defendants”) – are corporations headquartered and
domiciled in the Russian Federation. Although the Russian Federation remains a signatory to the
Hague Convention on Service Abroad, “[i]n July 2003, Russia unilaterally suspended all judicial
cooperation with the United States in civil and commercial matters” and “refuses to serve letters
of request from the United States for service of process presented under the terms of the 1965
Hague Convention or to execute letters rogatory requesting service of process transmitted
through diplomatic channels.” See U.S. Dep’t of State, “Russia Judicial Assistance Information,
Service of Process,” available at https://travel.state.gov/content/travel/en/legal/Judicial-
Assistance-Country-Information/RussianFederation.html. The Russian Federation has also
rejected Article 10 of the Hague Convention, preventing Plaintiffs from serving the Russian
Bank Defendants by mail at their Russian headquarters. See AMTO, LLC v Bedford Asset Mgmt.,
LLC, No. 14-CV-9913, 2015 WL 3457452, at *7 (S.D.N.Y. June 1, 2015) (quoting RSM Prod.
Corp. v. Fridman, No. 06–CV–11512, 2007 WL 1515068, at *2 (S.D.N.Y. May 24, 2007))
(“District courts have found service through the mail unavailable to serve defendants who reside
in foreign countries that have acceded to the Hague Service Convention with an objection to
Article 10”).

     As has been previously recognized by this Court and multiple others, it has become a
common and necessary practice to serve Russian corporate defendants through alternative means.
           Case 1:19-cv-02985-ALC Document 41 Filed 04/10/19 Page 2 of 3
                                                                                 Hon. Andrew L. Carter, Jr.
                                                                                           April 10, 2019
                                                                                                   Page 2

See Bidonthecity.com LLC v. Halverston Holdings Ltd., No. 12 Civ. 9258, 2014 WL 1331046, at
*10 (S.D.N.Y. Mar. 31, 2014) (Carter, J.) (permitting service on Russian corporate defendant’s
U.S. counsel); Nuance Commc'ns, Inc. v. Abbyy Software House, 626 F.3d 1222, 1237–38 (Fed.
Cir. 2010) (remanding to district court to “allow alternate service as it deems appropriate” on
Russian corporate defendant); Fisher v. Petr Konchalovsky Found., No. 15-CV-9831, 2016 WL
1047394, at *1 (S.D.N.Y. Mar. 10, 2016) (permitting service via e-mail to Russian corporate
defendant); AMTO, LLC, 2015 WL 3457452, at *7-8 (permitting service via e-mail to Russian
individual defendant); Arista Records LLC v. Media Services LLC, No. 06-Civ-15319, 2008 WL
563470, at *2 (S.D.N.Y. Feb. 25, 2008) (permitting service on Russian corporate defendant’s
U.S. counsel); RSM Prod. Corp., 2007 WL 1515068, at *2 (permitting service on Russian
individual defendant’s U.S. counsel). Accordingly, and consistent with the Court’s Individual
Practices Rule 2(A), we write to request a pre-motion conference and/or leave to file a Motion
for Alternative Service on the Russian Bank Defendants pursuant to Fed. R. Civ. P. 4(f)(3).

        This Court has previously recognized that Fed. R. Civ. P. 4 “subsection (f)(3) is an
independent basis for service of process and is neither extraordinary relief nor a last resort to be
used only when parties are unable to effectuate service under subsections (f)(1) or (f)(2).”
Bidonthecity.com LLC, 2014 WL 1331046, at *10 (permitting service on a Russian corporate
defendant’s U.S. counsel). In Bidonthecity.com, this Court took “judicial notice of the fact that
Russia refuses to transmit service requests through its Central Authority and thus requests go
unexecuted” and accordingly found that plaintiffs had met their burden of showing unavailability
of service, without requiring that plaintiffs needlessly attempt service prior to moving for
alternative service. Id.

        Plaintiffs respectfully request permission for alternative service on the U.S. counsel
representing each of the Russian Bank Defendants in other currently pending litigation.
Defendant Sberbank is currently represented by Dechert LLP in Safe ‘N’ Sec Corporation v. SNS
Holding LLC, No. 19-1231 (Fed. Cir. 2019). Defendant VTB is represented by Baker Botts LLP
in VTB Bank PJSC v. Babel, No. 525062/2017 (N.Y. Sup. Ct., Kings Cnty. 2017). Because the
Russian Bank Defendants are both represented in active litigation 1, personal service to the offices
of their United States counsel in those cases would be reasonably calculated to put the Russian
Bank Defendants on notice of this action and not violate any international agreement. See, e,g.,
Arista Records LLC, 2008 WL 563470, at *2 (directing service be effected by personal service to
the offices of a Russian defendant's New York attorneys).

        While service on the Russian Bank Defendants’ current counsel would be sufficient, in an
abundance of caution, Plaintiffs also respectfully request permission for alternative service by e-
mail to the corporate e-mail addresses posted on the websites of the Russian Bank Defendants.
Defendant Sberbank lists three e-mail addresses on the contact page of its public website: one
“for the media,” media@sberbank.ru; one “for investors,” ir@sberbank.ru; and one “for
shareholders,” scs@sberbank.ru. See Sberbank, “About Us,” available at
https://www.sberbank.com/about. Defendant VTB lists the following e-mail addresses on the

1
 Dechert LLP filed a brief on behalf of Defendant Sberbank on March 11, 2019, and Baker Botts LLP filed a
motion on behalf of Defendant VTB on March 12, 2019.
          Case 1:19-cv-02985-ALC Document 41 Filed 04/10/19 Page 3 of 3
                                                                        Hon. Andrew L. Carter, Jr.
                                                                                  April 10, 2019
                                                                                          Page 3

contact page of its public website: info@vtb.ru; one “for institutional investors and analysts,”
InvestorRelations@vtb.ru; one “for individual shareholders,” Shareholders@vtb.ru; and one for
“consultative council of shareholders,” KSA@vtb.ru. See VTB Bank, “Contact Information,”
available at https://www.vtb.com/o-banke/kontakty/. Because the Russian Federation has not
expressly objected to service by electronic means, courts in this District have held that “service
via e-mail for a defendant residing in Russia may qualify as an alternative means of service
under Rule 4(f)(3).” AMTO, LLC, 2015 WL 3457452, at *7-8. Service by e-mail has been
permitted where the e-mail address is “undisputedly connected to the defendants” and the
address was one “that the defendants used for business purposes,” as here. See id. at *8 (citing
Ehrenfeld v. Salim a Bin Mahfouz, No. 04 CIV. 9641, 2005 WL 696769, at *3 (S.D.N.Y. Mar. 23,
2005); NYKCool A.B. v. Pac. Int'l Servs., Inc., 66 F. Supp. 3d 385, 391 (S.D.N.Y. 2014); and
Philip Morris USA Inc. v. Veles Ltd., No. 06 CV 2988, 2007 WL 725412, at *3 (S.D.N.Y. Mar.
12, 2007)); Fisher, 2016 WL 1047394, at *2-3. Service effected via the above identified e-mail
addresses of the Russian Bank Defendants would be reasonably calculated to put them on notice
of this action and would not violate any international agreement.

       Finally, should the Court deem it appropriate and prudent, Plaintiffs respectfully request
permission to effect alternative service through the following additional methods: (i) service via
facsimile sent to the fax numbers listed on each of the Russian Bank Defendants’ respective
websites, (ii) service via DHL and Russian Post delivery on each of the Russian Bank
Defendants’ respective headquarters in Russia, and (iii) personal service on the offices of (a)
Sberbank CIB USA, Inc., the New York subsidiary of Defendant Sberbank, and (b) Xtellus
Capital Partners, the former New York subsidiary and current U.S. chaperoning broker of
Defendant VTB.

        We respectfully request leave to file a Motion for Alternative Service, if the Court would
like additional briefing on Plaintiffs’ proposal for alternative service on the Russian Bank
Defendants, or a pre-motion conference pursuant to the Court’s Individual Practices.


                                              Respectfully submitted,

                                              BOIES SCHILLER FLEXNER LLP

                                              __s/ David Pressman______
                                              David Pressman
                                              Lee Wolosky

                                              Attorneys for Plaintiffs Thomas Schansman,
                                              individually, and as legal guardian on behalf of X.S.,
                                              a minor, Catharina Teunissen, individually, and as
                                              personal representative of the Estate of Quinn
                                              Lucas Schansman, and Nerissa Schansman

cc:    All counsel of record (via ECF)
